Citation Nr: 0407805	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia. 

2.  Entitlement to diabetes mellitus type II, to include as 
secondary to exposure to Agent Orange. 

3.  Entitlement to service connection for the loss of two 
toenails. 

4.  Entitlement to service connection for a disability 
manifested by left leg numbness and/or tingling. 

5.  Entitlement to a disability manifested by swelling of the 
legs and feet.

6.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had unverified active duty from October 1967 to 
October 1971 and from March 1977 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In statements to the RO, dated in December 2002 and May 2003, 
the veteran raised the issues of entitlement to service 
connection for skin cancer, claimed as basal cell carcinoma 
and seborrheic keratosis, to include as secondary to exposure 
to Agent Orange, entitlement to service connection for a 
circulatory disability, to include as secondary to type II 
diabetes mellitus and exposure to Agent Orange and 
entitlement to service connection for a disability manifested 
by vertigo, dizziness and fainting, to include as secondary 
to a circulatory disability, respectively.  These issues have 
not been developed for appellate review and are referred to 
the RO for appropriate action.  

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
conducted at the RO in Muskogee, Oklahoma.  A copy of the 
hearing transcript has been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that he has type II diabetes mellitus 
as a result of exposure to Agent Orange during his active 
service in Vietnam.  In this regard, he maintains that he was 
stationed aboard the U.S.S. BRUSH DD 360, which was stationed 
within one mile of the Vietnam coastline and was supplied 
with ammunition and equipment from supply facilities in 
Vietnam.  With respect to his claim for service connection 
for hepatitis C, the veteran maintains that he was exposed to 
many risk factors during service to include, but not limited 
to, receiving shots and tattoos, having multiple sex partners 
and using another soldier's razor to shave.  With respect to 
his other service connection claims, he maintains that they 
are the result of both his hepatitis C and type II diabetes 
mellitus. 

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, a review of the claims file reveals that the 
appellant has not been provided notice pursuant to VCAA 
relative to the issues on appeal, to include what evidence he 
is to submit and what evidence VA will obtain.  


Due Process

The RO will furnish a Supplemental Statement of the Case 
(SSOC) when it receives additional pertinent evidence after 
the most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board. 38 C.F.R. § 19.31(b) (2003).  In 
this case, the RO obtained additional evidence after the 
issuance of an October 2002 statement of the case (SOC) and 
before the record was transferred to the Board.  This 
evidence consisted of VA treatment records, dating from June 
2002 to August 2003, which are relevant to the claims on 
appeal.  Therefore, in accordance with 38 C.F.R. § 19.31, 
these claims are returned to the RO for consideration and the 
issuance of a supplemental statement of the case (SSOC), as 
warranted.  

Evidentiary development

The Board is mindful that in cases where a veteran's service 
records are presumed destroyed the duty to assist includes 
the obligation to search for alternate medical records.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A review of 
the claims file reflects that the veteran's service medical 
and personnel records, DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge and DA 20, Enlisted Qualification Record, were of 
record at the time of the RO's July 2002 rating decision and 
issuance of an October 2002 statement of the case.  However, 
they are no longer of record and should be secured prior to 
final appellate review of the claims on appeal. 

During the November 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he had been 
found totally disabled through the Social Security 
Administration in Tulsa, Oklahoma because of his hepatitis C 
and type II diabetes mellitus.  (See November 2003 hearing 
transcript at page 8.)  However, a review of the claims file 
reflects that no attempt has been made by the RO to obtain 
the medical records upon which this award was based.  
Moreover, the veteran identified outstanding VA treatment 
records from the Oklahoma VA Medical Center, which must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, on his initial claim for VA compensation, received 
by the RO in September 2001, the veteran reported that he had 
received treatment for his type II diabetes mellitus and 
thrombocytopenia from Dr. Armstrong of the Warren Clinic in 
Owasso, Oklahoma.  It does not appear from a review of the 
claims file that the RO attempted to secure these reports.  
In this regard, reports of the veteran's ongoing treatment 
for disabilities are relevant to his claims and should also 
be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate the claims on 
appeal and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Such notice should include the specific 
records the RO is unable to obtain, the 
efforts that the RO has made to obtain 
those records, and any further action to 
be taken by the RO with respect to the 
claims.  The appellant and his 
representative, if any, must then be 
given an opportunity to respond.   

2.  The RO should conduct an exhaustive 
search of the RO facility for the 
veteran's service medical and personnel 
records, to specifically include the 
appellant's DD 214 and DA 20, which were 
previously on file at the RO.  
Documentation of the RO's efforts in this 
regard is requested.

Thereafter, if the RO is unsuccessful in 
locating the veteran's missing service 
medical and personnel records, the RO 
should contact the veteran and the 
National Personnel Records Center (NPRC) 
and request and obtain copies of any 
available duplicate service medical and 
personnel records, to specifically 
include his DD 214 and DA 20.  Copies of 
the RO's written requests to the veteran 
and NPRC must be maintained in the claims 
file.

As necessary, the RO should provide the 
veteran with a National Archives and 
Records Administration, Request for 
Information Needed to Reconstruct Medical 
Data, NA Form 13055, with instructions 
that the veteran fill out and return this 
form for use in reconstructing the 
veteran's service medical records from 
secondary sources.

3.  The RO should take appropriate steps 
to contact the veteran and have him 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment since service for the 
disabilities at issue.  Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed.  After obtaining any 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain the records not 
already included in the claims folders, 
to specifically include all clinical 
treatment reports from Dr. Armstrong of 
the Warren Clinic, Owasso, Oklahoma and 
more recent VA outpatient records from 
the VA Medical Centers in Tulsa, Muskogee 
and Oklahoma City, Oklahoma.  If any of 
these records can not be obtained, 
documentation as to their absence must be 
provided to the veteran and his 
representative.  

4.  The RO should contact the Social 
Security Administration and request a 
copy of any and all decisions pertaining 
to the veteran regarding entitlement to 
disability benefits, as well as all 
clinical reports considered in such 
determination.  If any of these records 
can not be obtained, documentation as to 
their absence must be provided to the 
veteran and his representative.  

5.  Thereafter, if and only if, 
additional service medical and personnel 
records are obtained and associated with 
the claims file, the RO should schedule 
the veteran for VA examinations with the 
appropriate specialists to obtain medical 
opinions as to whether it is at least as 
likely as not that the disabilities at 
issue are related to events in service, 
to include exposure to Agent Orange.  

Then, the RO should readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include consideration of 
all evidence received since the SOC of 
October 2002.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




